Exhibit 10.4

 

FINAL

 

AMENDMENT

TO THE

NORTHWEST AIRLINES, INC.

2003 LONG TERM CASH INCENTIVE PLAN

AWARD ACKNOWLEDGEMENT

(Effective as of April 14, 2008)

 

This AMENDMENT TO THE NORTHWEST AIRLINES, INC. 2003 LONG TERM CASH INCENTIVE
PLAN AWARD ACKNOWLEDGEMENT (the “Amendment”) is hereby adopted and approved by
the Compensation Committee of the Board of Directors of Northwest Airlines
Corporation (“Northwest Airlines Corp.”) as of the date set forth above.

 

Whereas Northwest Airlines, Inc. (the “Company”) currently maintains the
Northwest Airlines, Inc. 2003 Long Term Cash Incentive Plan (the “Plan”)
pursuant to which the Company previously granted Award Acknowledgements (each an
“Award”) to the Participant;

 

Whereas the Participant currently has an outstanding Award for a Performance
Period beginning on January 1, 2007 and ending on December 31, 2008, and an
outstanding Award for a Performance Period beginning on January 1, 2008 and
ending on December 31, 2009;

 

Pursuant to the authority granted under Section 7(f) of the Plan, the
Compensation Committee of the Board of Directors of Northwest Airlines Corp.
hereby amends each of the Participant’s foregoing Awards under the Plan as
follows:

 

1.                             Amendment of the Award.  Section 6 of the Award
is amended by adding thereto the following:

 

“Notwithstanding the foregoing, in the event of a Change in Control, the
Administrator shall not be permitted to reduce any cash payment otherwise
payable under this Award or terminate this Award at any time prior to the
Payment Date.”

 

2.                             Amendment of the Award. The following Section 12
is hereby added to the Award:

 

“12.         Adjustments Upon a Change in Control.  In the event of a Change in
Control, the Administrator shall, in good faith, make any adjustment it
reasonably determines to be equitable to the performance levels set forth in
Section 2 of this Award with regard to the Performance Period in effect at the
time of the Change in Control to reflect any change to the business of the
Company (or any successor to the Company) resulting from such Change in
Control.”

 

--------------------------------------------------------------------------------


 

3.                             Definitions. Except as otherwise defined in this
Amendment, capitalized terms used but not defined herein shall have the meanings
given them in the Northwest Airlines, Inc. 2003 Long Term Cash Incentive Plan or
the Award.

 

4.                             General.  References to the “Award” contained in
the Award shall mean the Award as amended by this Amendment.  Except as herein
provided, the Award shall remain unchanged and in full force and effect.

 

Adopted by the Compensation Committee of the Board of Directors of Northwest
Airlines Corporation on April 14, 2008.

 

--------------------------------------------------------------------------------